Title: Montlezun’s Account of a Visit to Monticello, 20 September 1816
From: Montlezun de Labarthette, Barthélémy Sernin du Moulin, baron de
To: 


          Vendredi  20 septembre  1816. Voyage de Montpellier à Monticello (Albemarle).
          A sept heures du matin, je suis parti de Bentivoglio, Couper’s-Tavern; et de nouveau, traversant les bois, j’ai passé à trois milles de là, devant la maison du juge Gordon, d’où je suis allé franchir à gué le North-River, près de Milton, très-petit village.
          A trois milles plus loin est situé Monticello, sur une élévation considérable, d’où l’on domine l’horizon à quarante-cinq  milles de distance. J’y suis arrivé à deux heures, au moment où l’ex-président Jefferson allait se mettre à table, devant partir aussitôt après, et se rendre à une autre terre qu’il possède près de New-London, en Virginie.
          M. Jefferson, après m’avoir montré les principaux points de vue à la ronde, et aussi plusieurs objets très-curieux, m’a invité à dîner.
          Au sortir de table, et après m’avoir poliment engagé à rester chez lui, malgré son départ, il est monté en calèche à quatre chevaux, accompagné de madame Randolph et de deux de ses petites filles.
          Je suis rentré avec M. Randolph fils, qui m’a fait voir le muséum, situé à l’entrée de la maison. Il s’y trouve des choses excessivement rares, et d’autres que l’on ne trouverait nulle part ailleurs, entre autres la mâchoire supérieure du mammouth. Elle a été trouvée dans le Kentucky. C’est d’après elle que M. Péale a fait exécuter le fac-simile avec lequel il a complété son mammouth du muséum de Philadelphie. La tête est complette, mais la mâchoire inférieure n’est pas du même individu. Deux autres pièces infiniment curieuses sont: 1o un tableau indien représentant une bataille; il est sur peau de bufle, d’environ cinq pieds carrés. Il y a quatre lignes de combattans. Sur chaque ligne sont des chevaux peints en rouge et en vert, opposés un contre un, de même que les guerriers, armés et costumés à la manière des sauvages. 2o Une carte géographique, aussi sur peau de bufle, de six pieds carrés, sans le moindre défaut. Elle représente une partie du cours du Missouri, et ne laisse pas que d’être bien entendue, quoique grossièrement tracée. Les explications ont été écrites en français par des interprètes.
          
          On y voit aussi une défense de mammouth, et une d’éléphant, avec une dent de ce dernier animal pour faire voir combien elle diffère de celles du mammouth; ces dernières étant coniques, et désignant un animal carnivore, tandis que l’autre, plate et rayée au couronnement, caractérise le frugivore.
          Une tête de bélier gigantesque; on suppose que l’animal dont elle faisait partie appartient à la race primitive qui existait dans l’Amérique du nord.
          M. Randolph m’a ensuite fait voir les tableaux et portraits qui ornent les différentes salles.
          Les portraits de Washington, LaFayette, Adams, Francklin, Walter-Raleigh, Améric-Vespuce, Columb, Bacon, Locke, Newton, etc., etc.
          En tableaux: un mort sortant du tombeau pour rendre témoignage;
          La reddition de Cornwallis en octobre 1781, à Yorck-Town, en Virginie;
          Diogène cherchant un homme;
          Alexandre et Diogène;
          Démocrite et Héraclite, etc., etc., etc.
          J’ai vu en outre:
          Une griffe d’ours, du Missouri. Cette espèce est de plus grande taille et beaucoup plus féroce que les autres;
          Une défense de mammouth;
          Plusieurs dents du même animal;
          L’os de la cuisse du même.
          La tête du mammouth que l’on voit ici, est formée, comme je l’ai déjà dit, de la mâchoire supérieure qui est parfaite, et de deux demi-mâchoires inférieures provenant d’individus différens; l’une de ces dernières est de plus forte dimension que l’autre.
          Cote de maille européenne, dont se servaient, dans le principe, ceux qui faisaient  la guerre contre les Indiens. Ils étaient, par ce moyen, sans danger d’être blessés par leurs flèches.
          Bois de l’élan d’Amérique, et d’autres animaux du même genre. Ceux des premiers sont très-considérables; ces animaux, ainsi que les bufles et plusieurs autres, ont été détruits dans les parties de la Virginie où la population s’est pressée. On les retrouve sur le territoire de l’Ohio, où la grande quantité de chasseurs les a forcés de se reléguer.
          Deux bustes en pierres sculptés par les sauvages; l’un représentant un homme, l’autre une femme. Les figures sont hideuses, et très-grossièrement travaillées. Elles étaient sans doute consacrées au culte, et ne laissent pas que d’avoir infiniment de rapport avec ces divinités des Égyptiens et des Orientaux, dont les images sont gravées dans la plupart des livres qui traitent de ces peuples.
          
          Petite hache indienne en espèce de porphyre poli; le dessus en forme de pipe;
          Figure d’animal, de la même qualité de pierre;
          Pétrifications diverses.
          Des arcs, des flèches, des lances et une foule d’objets fabriqués par les sauvages;
          Statue en marbre, grandeur de nature, semblable à celle de Cléopâtre. Elle est couchée; un serpent est roulé autour de son bras gauche. Copie d’après l’antique.
          M. Jefferson pense qu’elle représente Ariane.
          Dent d’éléphant. Cette dent, qui annonce un animal graminivore, diffère totalement de celles du mammouth. Néanmoins, on pense généralement que ce dernier n’est autre que l’éléphant.
          Quoi qu’il en soit, je suis et demeure convaincu que M. Peale (de Philadelphie) a commis un contre-sens impardonnable et choquant, lorsqu’il a placé ses défenses les pointes contre terre, en pose inverse de l’éléphant.
          Je n’ai aucun doute que ce ne soit contre sa persuasion intime; mais par des vues intéressées, il a voulu présenter au public un animal particulier, extraordinaire et inconnu, afin d’attirer un plus grand nombre de curieux, regardant et payant. In omnibus respice finem:
          
          
            
              En todo caso convenia mirar el fin.   
            
            
              Herrera.
            
          
          
          En voyant le squelette de mammouth, du muséum de Peale, j’aurais volontiers écrit dessus ces quatre vers:
          
            
              Votre mammouth, ainsi que le voilà,
            
            
              N’est qu’une choquante imposture;
            
            
              En redressant ces deux défenses-là,
            
            
              Vous imiterez la nature. …
            
          
          Le muséum (qui est à l’entrée de la maison de M. Jefferson) est hors de proportion avec elle, et la fait paraître encore plus petite qu’elle n’est. Au-dehors règne une plateforme en gazon, d’où la vue s’étend au loin de toutes parts, excepté vers le sud-est, où se trouve un morne beaucoup plus élevé que Monticello, qu’il domine de très-près.
          Précisément dans la ligne du sud on aperçoit, à quatorze ou quinze lieues, la hauteur dite Wallace’s-Mountain; elle a précisément la forme, l’élévation, et les dimensions de la grande pyramide d’Égypte; laquelle, vue à la même distance que cette hauteur, isolée au milieu de vastes plaines, paraîtrait exactement comme cette dernière vue de Monticello.
          
          De Wallace’s-Mountain, jusque vers le nord-est, s’étend une immense plaine qui semble confiner à la mer. L’horizon est à la distance de quarante-cinq milles.
          Vers le nord, est une autre plaine limitée par les montagnes bleues. Au nord-est, on aperçoit quelques montagnes du Maryland, et la chaîne de celles dites du sud-ouest, en ligne parallèle des montagnes bleues.
          Au nord-ouest, est située Charlotte-Ville, très-petit endroit au centre d’un pays plat, et peu distant de North-River.
          M. Jefferson est âgé de soixante-treize ans, et n’a pas l’air d’en avoir plus de soixante-trois. Son petits-fils, qui a six pieds quatre pouces, me disait que, parmi les habitans des montagnes dans les environs, il était de la taille ordinaire. Les femmes que j’ai eu occasion de voir dans cette contrée, sont jolies, fraîches et de grande taille.
          M. Randolph m’a montré une carte particulière, indiquant le voyage des capitaines Lewis et Clarke, qui, suivis de quarante-quatre hommes, traversèrent la totalité du vaste territoire qui s’étend de l’Atlantique à la mer du Sud. …
          A quatre heures, j’ai pris congé de M. Randolph pour me rendre chez M. Monroe, qui habite à trois milles de la résidence de l’ex-président Jefferson.
          J’y suis arrivé à six heures; et le colonel, secrétaire-d’état, m’a très-civilement accueilli.
         
          Editors’ Translation
          
            Friday 20 September 1816. Trip from  Montpellier to Monticello (Albemarle).
            I departed from Bentivoglio, Couper’s-Tavern, at seven o’clock in the morning; and, once again going through the woods, I passed, three miles from there, Judge Gordon’s house, where I crossed the North-River at the ford near the very small village of Milton.
            Monticello is situated on a considerable elevation three miles farther on, from whence one towers over the horizon for a distance of forty-five miles. I arrived at two o’clock, just as former president Jefferson was sitting down to eat. Soon afterwards he was to travel to another piece of land he owns near New-London, Virginia.
            After showing me the principal vistas and also several very curious objects, Mr. Jefferson invited me to dine.
            After leaving the table and politely urging me to remain at his house despite his departure, he climbed into a four-horse carriage with Mrs. Randolph and two of his granddaughters.
            I went back inside with Mr. Randolph fils, who showed the museum in the entrance hall of the house to me. It contains both extremely rare items and others that you could find nowhere else, among them the upper jaw of a mammoth. It was discovered in Kentucky, and Mr. Peale used a copy of it to complete his mammoth at the Philadelphia Museum. The head is complete, but the lower jaw is not from the same individual. Two other infinitely curious pieces are: 1. An Indian painting representing a battle; it is on buffalo hide, about five feet square, and shows four lines of combatants. Each facing line has horses painted red and green and warriors armed and dressed in the manner of the savages. 2. A geographical map without the slightest flaw, also on buffalo hide and six feet square. It depicts a section of the Missouri River, and, although roughly drawn,  is easy to understand. The explanations have been written in French by interpreters.
            One also sees there a tusk from a mammoth and one from an elephant, with a tooth from the latter animal to show how different it is from those of the former, which are conical and designed for a carnivorous animal, whereas the others have flat and scratched crowns, as is characteristic of a frugivore.
            A head of a gigantic ram; one supposes that it is from the primitive breed that used to live in North America.
            Mr. Randolph next showed me the pictures and portraits that decorate the different rooms.
            The portraits of Washington, Lafayette, Adams, Franklin, Walter Raleigh, Amerigo Vespucci, Columbus, Bacon, Locke, Newton, etc., etc.
            Pictures: a dead man emerging from the tomb to tell his story;
            The surrender of Cornwallis in October 1781 at Yorktown, Virginia;
             Diogenes looking for a man;
            Alexander and Diogenes;
            Democritus and Heracleitus, etc., etc., etc.
            I also saw:
            A  bear’s claw from Missouri. This species is larger and much more ferocious than the others;
            A  mammoth’s tusk;
            Several teeth from the same animal;
            The thighbone of the same.
            The mammoth’s head is constituted, as I said before, of a perfect upper jaw and two lower half-jaws from different animals; one of the latter is much larger than the other.
            A European coat of mail used by those who fought the Indians early on. With it, they were in no danger of being wounded by their arrows.
            Antlers of the American elk and other animals of that sort. Those of the elk are considerable; these animals, as well as the buffalo and several others, have been killed off in the parts of Virginia where the population is densest. One may find them in the Ohio territory, to which the large number of hunters have relegated them.
            Two stone busts sculpted by the savages, one representing a man and the other a woman. The faces are hideous and quite coarsely made. They were no doubt used for worship and have a lot in common with the Egyptian and oriental divinities, whose images are engraved in most of the books that deal with those peoples.
            A small Indian hatchet made from a kind of polished porphyry, with the top in the shape of a pipe;
            A figure of an animal in the same type of stone;
            
            Various petrifactions.
            Bows, arrows, spears, and lots of objects made by the savages;
            A life-size marble statue similar to that of Cleopatra. She is lying down, and a snake encircles her left arm. This is a copy from the ancients.
            Mr. Jefferson believes that she represents Ariadne.
            An elephant’s tooth, which, being from an herbivorous animal, is totally different from those of the mammoth. Nevertheless, it is generally thought that the latter is just a kind of elephant.
            Whatever it may be, I am convinced that Mr. Peale (of Philadelphia) has committed an unforgivable and shocking misinterpretation by placing its tusks with their points turned toward the ground, which is the opposite of what one sees in the elephant.
            I have no doubt that this is contrary to his private opinion; but, for reasons of self-interest, he wanted to offer to the public a unique, extraordinary, and unknown animal, so as to attract an even larger number of curious, paying visitors. In omnibus respice finem:
            
            
              
                En todo caso convenia mirar el fin.   
              
              
                Herrera.
              
            
            
            Upon seeing the skeleton of the mammoth at Peale’s Museum, I wanted to write these four lines above it:
            
              
                Your mammoth, as he is here,
              
              
                Is just a shocking imposture;
              
              
                By turning his two tusks upright,
              
              
                You will imitate nature. …
              
            
            The museum (which is in the entrance hall of Mr. Jefferson’s house) is disproportionate to it and makes it look even smaller than it really is. Outside is a grassy platform from which the view extends in every direction except toward the southeast, where a nearby hill, much higher than Monticello, looms over it.
            Fourteen or fifteen leagues due south is the height called Wallace’s-Mountain. It has precisely the shape, elevation, and dimensions of the Great Pyramid in Egypt, which, if seen from the same distance and placed by itself in the middle of a vast plain, would appear exactly as this mountain does from Monticello.
            To the northeast of Wallace’s-Mountain is an immense plain that seems to stretch all the way to the sea. The horizon is forty-five miles away.
            Toward the north is another plain bounded by the Blue Ridge Mountains. To the northeast one perceives some mountains in Maryland and the chain called the Southwest Mountains, which runs parallel to the Blue Ridge Mountains.
            To the northwest lies Charlottesville, a very small place in the center of a flat country, not far from the North-River.
            Mr. Jefferson is seventy-three years old, but he does not appear more than sixty-three. His grandson, who is six feet four inches tall, told me that, among the inhabitants of the neighboring mountains, he was of ordinary size. The women whom I had occasion to see in this country are pretty, fresh-faced, and tall.
            Mr. Randolph showed me an unusual map of the travels of captains Lewis and Clark, who, accompanied by forty-four men, crossed the whole of the huge territory extending from the Atlantic to the  Pacific Ocean. …
            
            At four o’clock I took leave of Mr. Randolph and went to the home of Mr. Monroe, who lives three miles from the residence of former president Jefferson.
            I arrived there at six o’clock; and the colonel, secretary of state, welcomed me very politely.
          
        